Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cell radio sub-system, a cell antenna sub-system, and drone radio sub-system” in claim 1, and “position location determination sub-system, drone antenna sub-system, and drone radio sub-system” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jalali (US 2015/0236779, hereinafter Jalali’779).

Regarding claim 1, Jalali’779 discloses 
an apparatus comprising for receiving broadband access via a network of cell sites comprising one or more base stations, each base station comprising a cell radio sub-system, and a cell antenna sub-system configured to form at least one directional beam (¶ [0052]: GTs 120-j have two main sub-systems, a ground germinal radio sub-system 122-j, and a ground terminal antenna sub-system 124-j); 
the apparatus comprising: a drone radio sub-system, a position location determination unit (Fig. 7A memory, processor, transmitter and receiver; ¶ 82: drone radio sub-system should make appropriate adjustments to the coefficients 117-rj by taking into account the real time position and orientation coordinates of the drone from gyroscope/accelerometer readings), and a drone antenna sub-system comprising an antenna aperture configured to form a steerable directional beam (¶ [0060]: Each antenna aperture may consist of a number of antenna elements 115-j which are used to electronically form and steer a beam; ¶ [0074]: Since the GT and the drone generally use high gain directional antennas to achieve high data rates, the propagation between the two antennas is line of sight (LOS));
wherein the drone radio sub-system is further configured to: store (¶ [0050]: memory sub-system 312-j contains program code and configuration, and system parameter information that are accessed by the processor 318-j) a plurality of position coordinates associated with a plurality of cell sites of the network of cell sites (Fig. 5A, 5B GTs in different cells; ¶ [0068]: The drone radio sub-system serves GTs in the coverage area of the N active beams during a number of high data rate time slots; ¶ [0079]: Once GT radio sub-system has determined the best drone to communicate with per above procedure, it then sends a registration message to the drone radio sub-system as mentioned previously. Registration message includes the GT position coordinates, as well as other pertinent information; ¶ [0086]: During data transmission to a GT, drone radio sub-system measures the drones orientation with respect to the GT using accelerometer/gyroscope readings and adjusts the antenna element coefficients based on calibrated coefficients and the drone's position and orientation, as well as the position coordinates of the GT that was used for calibration; ¶ [0092]: radio sub-system knows the location of the GT that it is trying to serve);
instruct the drone antenna sub aperture to steer a beam toward a specific cell site (¶ [0068]: For instance, in case of N=1 of FIG. 5A, and M=10, drone radio sub-system 112 turns on beam 150-1, hexagonal area shown in solid line. Drone 110 send data stream 124 to GTs 120-1, 120-2 and 120-3 during a number of high data rate time slots on the downlink (drone to GT direction). GTs 120-1, 120-2 and 120-3 send data streams 224-1, 224-2 and 224-3 to drone 110 during a number of high data rate time slots on the uplink (GT to drone direction) as will be described in more detail in later parts of the disclosure. Next, as shown in FIG. 5B, drone radio sub-system 112 then turns off beam 150-1, hexagonal area shown in dotted line, and turns beam 150-9 on and transmits/receives data to/from GTs 120-4, 120-5) based on a drone position coordinate (¶ [0082]: during the subsequent data transmission phase, the drone radio sub-system should make appropriate adjustments to the coefficients 117-rj by taking into account the real time position and orientation coordinates of the drone from gyroscope/accelerometer readings. During the calibration process, drone radio sub-system measures the drone's orientation with respect to the GT using accelerometer/gyroscope readings and records the drone's position and orientation coordinates at the end of the calibration process to be used as drone's reference position/orientation for sub-sequent coefficient adjustments) and a specific position coordinate of the specific cell site (Fig. 5A, 5B GTs in different cells; ¶ [0068]: The drone radio sub-system serves GTs in the coverage area of the N active beams during a number of high data rate time slots; ¶ [0079]: Once GT radio sub-system has determined the best drone to communicate with per above procedure, it then sends a registration message to the drone radio sub-system as mentioned previously. Registration message includes the GT position coordinates, as well as other pertinent information; ¶ [0086]: During data transmission to a GT, drone radio sub-system measures the drones orientation with respect to the GT using accelerometer/gyroscope readings and adjusts the antenna element coefficients based on calibrated coefficients and the drone's position and orientation, as well as the position coordinates of the GT that was used for calibration; ¶ [0092]: radio sub-system knows the location of the GT that it is trying to serve);
measure a downlink signal quality measurement on a received signal from the specific cell site; and receive uplink signal quality measurements provided within the received signal from the specific cell site, wherein the uplink signal quality measurements are associated with the specific cell site (Fig. 5A, 5B; ¶ [0074]: The GT radio sub-system sends to the drone radio sub-system a Downlink Data Rate Index (DDRI) value which is the index of the highest data rate that the GT radio sub-system can decode with high probability on the downlink for the measured downlink SINR. The drone radio sub-system similarly makes measurement of SINR received on the uplink from GT and sends an Uplink Data Rate Index (UDRI), which is the index of the highest decodable data rate on the uplink for the measured SINR, to each GT on the DCSTS or piggybacked on a data packet on the DDDTS).

Regarding claim 2, Jalali’779 discloses
wherein the drone antenna sub-system is further configured to be steered on at least one axis to point the steerable directional beam toward the specific cell site (¶ [0062]: Nevertheless, as the drone rolls, the beam that is pointed to a certain area on the ground will move which may result in lack of coverage or poor coverage in that area. Therefore, the beam needs to be steered back to the original area which can be done either mechanically or electronically because the area is still visible from the antenna fixture on that side of the drone. Electronic beam steering can repoint the beam faster than the mechanical approach with less loss of data rate during the repointing. A gyroscope is used to estimate the drone roll, pitch, or yaw. Based on the change in the drone's roll, pitch, or yaw, the beam's bore sight is steered to point back to the GT's location on the ground).

Regarding claim 7, Jalali’779 discloses
wherein the antenna aperture comprises an array of patch elements (¶ [0093]: In the above description of the drone antenna sub-systems, and the GT antenna sub-system, we mainly referred to electronic beam forming using the different antenna elements of the antenna aperture. The individual antenna elements may be made of a variety of technologies such as patch) with at least one row and at least one column of patch elements (Fig. 3, ¶ [0060]: Antenna fixture 114 of FIG. 3 has a central antenna aperture 116-1 which is designed to cover areas that are at higher elevation angles with respect to the drone, i.e. locations close to the drone. Antenna apertures 116-j, j=2, . . . , 7 in FIG. 3, are placed at an angle relative to the central aperture 116-1 in a way to better cover areas that are at low elevation angles and farther from the drone).

Regarding claim 8, Jalali’779 discloses
wherein the drone radio sub-system is configured to create one or more spread channels that spread encoded bits in time or frequency (¶ [0066]: Each ground terminal would receive/transmit data from/to the drone on a certain frequency channel and time slots, i.e. an FDM (Frequency Division Duplex) or TDM (Time Division Duplex) manner).

Regarding claim 11, Jalali’779 discloses
wherein the received signal is received over the one or more spread channels (¶ [0066]: Each ground terminal would receive/transmit data from/to the drone on a certain frequency channel and time slots, i.e. an FDM (Frequency Division Duplex) or TDM (Time Division Duplex) manner).

Regarding claim 17, Jalali’779 discloses 
a drone radio sub-system: a position location determination sub-system configured to determine a drone position coordinate (¶ [0082]: drone radio sub-system should make appropriate adjustments to the coefficients 117-rj by taking into account the real time position and orientation coordinates of the drone from gyroscope/accelerometer readings); and
a drone antenna sub-system configured to steer a directional radio frequency beam (¶ [0060]: Each antenna aperture may consist of a number of antenna elements 115-j which are used to electronically form and steer a beam; ¶ 74: Since the GT and the drone generally use high gain directional antennas to achieve high data rates, the propagation between the two antennas is line of sight (LOS));
wherein the drone radio sub system is configured to: store (¶ [0050]: memory sub-system 312-j contains program code and configuration, and system parameter information that are accessed by the processor 318-j) data relating to a plurality of position locations coordinates associated with a network of cell sites (Fig. 5A, 5B GTs in different cells; ¶ [0068]: The drone radio sub-system serves GTs in the coverage area of the N active beams during a number of high data rate time slots; ¶ [0079]: Once GT radio sub-system has determined the best drone to communicate with per above procedure, it then sends a registration message to the drone radio sub-system as mentioned previously. Registration message includes the GT position coordinates, as well as other pertinent information; ¶ [0086]: During data transmission to a GT, drone radio sub-system measures the drones orientation with respect to the GT using accelerometer/gyroscope readings and adjusts the antenna element coefficients based on calibrated coefficients and the drone's position and orientation, as well as the position coordinates of the GT that was used for calibration; ¶ [0092]: radio sub-system knows the location of the GT that it is trying to serve);
steer the directional radio frequency beam toward a specific cell site (¶ [0068]: For instance, in case of N=1 of FIG. 5A, and M=10, drone radio sub-system 112 turns on beam 150-1, hexagonal area shown in solid line. Drone 110 send data stream 124 to GTs 120-1, 120-2 and 120-3 during a number of high data rate time slots on the downlink (drone to GT direction). GTs 120-1, 120-2 and 120-3 send data streams 224-1, 224-2 and 224-3 to drone 110 during a number of high data rate time slots on the uplink (GT to drone direction) as will be described in more detail in later parts of the disclosure. Next, as shown in FIG. 5B, drone radio sub-system 112 then turns off beam 150-1, hexagonal area shown in dotted line, and turns beam 150-9 on and transmits/receives data to/from GTs 120-4, 120-5) based at least on an evaluation of (i) the drone position coordinate (¶ [0082]: during the subsequent data transmission phase, the drone radio sub-system should make appropriate adjustments to the coefficients 117-rj by taking into account the real time position and orientation coordinates of the drone from gyroscope/accelerometer readings. During the calibration process, drone radio sub-system measures the drone's orientation with respect to the GT using accelerometer/gyroscope readings and records the drone's position and orientation coordinates at the end of the calibration process to be used as drone's reference position/orientation for sub-sequent coefficient adjustments), and (ii) a specific position coordinate of the specific cell site (Fig. 5A, 5B GTs in different cells; ¶ [0068]: The drone radio sub-system serves GTs in the coverage area of the N active beams during a number of high data rate time slots; ¶ [0079]: Once GT radio sub-system has determined the best drone to communicate with per above procedure, it then sends a registration message to the drone radio sub-system as mentioned previously. Registration message includes the GT position coordinates, as well as other pertinent information; ¶ [0086]: During data transmission to a GT, drone radio sub-system measures the drones orientation with respect to the GT using accelerometer/gyroscope readings and adjusts the antenna element coefficients based on calibrated coefficients and the drone's position and orientation, as well as the position coordinates of the GT that was used for calibration; ¶ [0092]: radio sub-system knows the location of the GT that it is trying to serve);
measure a downlink signal quality measurement on one or more received signals from the specific cell site; and receive one or more uplink signal quality measurements from the specific cell site (¶ [0074]: The GT radio sub-system sends to the drone radio sub-system a Downlink Data Rate Index (DDRI) value which is the index of the highest data rate that the GT radio sub-system can decode with high probability on the downlink for the measured downlink SINR. The drone radio sub-system similarly makes measurement of SINR received on the uplink from GT and sends an Uplink Data Rate Index (UDRI), which is the index of the highest decodable data rate on the uplink for the measured SINR, to each GT on the DCSTS or piggybacked on a data packet on the DDDTS; Fig. 5A, 5B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali (US 2015/0236779, hereinafter Jalali’779) in view of Mack et al. (US 2017/0301987, hereinafter Mack).

Regarding claim 3, Jalali’779 discloses
wherein the drone antenna sub-system comprises a mechanical steering mechanism (¶ [0062]: Nevertheless, as the drone rolls, the beam that is pointed to a certain area on the ground will move which may result in lack of coverage or poor coverage in that area. Therefore, the beam needs to be steered back to the original area which can be done either mechanically or electronically because the area is still visible from the antenna fixture on that side of the drone; ¶ [0083]: If the drone antenna sub-system steers its beam mechanically then drone antenna sub-system can mechanically move its beam in steps, make SINR measurements for each step to find the best antenna mechanical position).
Jalali’779 discloses all the subject matter of the claimed invention with the exception of a mechanical steering mechanism configured to rotate the antenna aperture from a center of the antenna aperture. Mackfrom the same or similar fields of endeavor discloses a mechanical steering mechanism (¶ [0025]: The first aerial vehicle 104 can include one or more mechanically steered antenna systems 108 to facilitate communication between the first aerial vehicle 104 and the GCS 102) configured to rotate the antenna aperture from a center of the antenna aperture (Fig. 3, ¶ [0043]: When transmitting a signal, the communication system 308 can rotate the rotary shaft 304 to point the antenna member 302 toward a known target receiver (e.g., a GCS or another aircraft)). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., steering, drone antenna sub-system, beam mechanically, of Jalali’779 by rotating antenna from center of the antenna of Mack. The motivation would have been to improve UAV communications. (Mack ¶ [0005]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jalali (US 2015/0236779, hereinafter Jalali’779) in view of Jalali (US 2015/0236780, hereinafter Jalali'780).

Regarding claim 4, Jalali’779 discloses all the subject matter of the claimed invention with the exception of wherein the drone radio sub-system is further configured to: divide a network coverage area into a number of contiguous geographic bins; maintain a candidate cell site association table with an entry for each one of the number of contiguous geographic bins; wherein the candidate cell site association table comprises a list of cell sites that are available to establish a communications link based on an uplink or downlink signal quality; and for at least one candidate cell site within the list of cell sites: measure the downlink signal quality for the at least one candidate cell site; or receive the uplink signal quality from the at least one candidate cell site; and associate with the at least one candidate cell site based at least in part on the uplink or downlink signal quality. Jalali’780 from the same or similar fields of endeavor discloses wherein the drone radio sub-system is further configured to: divide a network coverage area into a number of contiguous geographic bins (¶ [0064]: In searching for the beacon signals, the aerial platform radio sub-system 132 may use the aerial platform position location coordinates and knowledge of cell sites in view of the aerial platform to limit the search to those beacons that are more likely to be in view of the aerial platform antenna 134; ¶ [0078]: first cell site 110-1 having associated coverage area 160-1 to a second cell site 110-2 having associated coverage area 160-2); maintain a candidate cell site association table with an entry for each one of the number of contiguous geographic bins (¶ [0081]: As shown, the process may determine (at 1010) a signal quality for each of the available sites. In some embodiments, the aerial platform radio sub-system may measure beacon signals of neighboring cell sites. The process may then determine (at 1020) whether the beacon signal strength of a candidate cell site is within a threshold of the signal strength of the beacon signal of the serving cell site. If the process determines that the strength of the candidate signal is not within the threshold, the process may repeat operations 1010-1020 until the process determines that the signal strength of the candidate site is within a threshold of the serving site signal strength); wherein the candidate cell site association table comprises a list of cell sites that are available to establish a communications link based on an uplink or downlink signal quality (¶ [0075]: the process may measure (at 810) downlink performance and determine (at 820) a data rate. The aerial platform may measure received SINR on the downlink and uplink data rates (DDRI and UDRI) using received messages or beacon/pilot signals. Next, the process may send (at 830) the determined DDRI to the southern cell site 110s. The process may then receive (at 840) determined data rates from the northern cell site 110n and then may end. The northern cell site and the aerial platform radio sub-system 132 may then transmit data at the DDRI and UDRI data rates); and for at least one candidate cell site within the list of cell sites: measure the downlink signal quality for the at least one candidate cell site; or receive the uplink signal quality from the at least one candidate cell site; and associate with the at least one candidate cell site based at least in part on the uplink or downlink signal quality (¶ [0075]: the process may measure (at 810) downlink performance and determine (at 820) a data rate. The aerial platform may measure received SINR on the downlink and uplink data rates (DDRI and UDRI) using received messages or beacon/pilot signals. Next, the process may send (at 830) the determined DDRI to the southern cell site 110s. The process may then receive (at 840) determined data rates from the northern cell site 110n and then may end. The northern cell site and the aerial platform radio sub-system 132 may then transmit data at the DDRI and UDRI data rates). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., identifying, by drone radio sub-system, real time position and orientation coordinates of drone and steering beam toward at the desired location on the ground based on the real time position and orientation coordinates by calibrating drone antenna sub-system, of Jalali’779 by storing candidate cell site information along with respective coverage area in associated with measure received SINR on the downlink and uplink data rates or beacon/pilot signals to establish communication at the time of handover of Jalali’780. The motivation would have been to ensure all wireless radio transmissions between an aerial platform and cell site equipment are in one direction, north to south, or vice versa depending on whether the system is deployed in the northern hemisphere or southern hemisphere, by having the aerial platform receive data from the radio antenna sub-system located at the first corner of the cell site only, and transmit data only to the radio sub-system of the second corner of the cell site (Jalali’780 ¶ [0009]).

Regarding claim 5, Jalali’779 discloses all the subject matter of the claimed invention with the exception of wherein the drone radio sub-system is further configured to hand off to a different cell site when the uplink or downlink signal quality of the communications link to the at least one candidate cell site falls below an acceptable threshold. Jalali’780 from the same or similar fields of endeavor discloses wherein the drone radio sub-system is further configured to hand off to a different cell site (¶ [0082]: the process may send (at 1030) a handoff request message from the aerial platform to the southern cell site radio sub-system of the serving cell site. The process may then receive (at 1040) a handoff completion message from the northern cell site including the time handoff will take effect and then the process may end) when the uplink or downlink signal quality of the communications link to the at least one candidate cell site falls below an acceptable threshold (¶ [0081]: the aerial platform radio sub-system may measure beacon signals of neighboring cell sites. The process may then determine (at 1020) whether the beacon signal strength of a candidate cell site is within a threshold of the signal strength of the beacon signal of the serving cell site. If the process determines that the strength of the candidate signal is not within the threshold, the process may repeat operations 1010-1020 until the process determines that the signal strength of the candidate site is within a threshold of the serving site signal strength). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., identifying, by drone radio sub-system, real time position and orientation coordinates of drone and steering beam toward at the desired location on the ground based on the real time position and orientation coordinates by calibrating drone antenna sub-system, of Jalali’779 by storing candidate cell site information along with respective coverage area in associated with measure received SINR on the downlink and uplink data rates or beacon/pilot signals to establish communication at the time of handover if the strength of candidate signal is not within a threshold of Jalali’780. The motivation would have been to ensure all wireless radio transmissions between an aerial platform and cell site equipment are in one direction, north to south, or vice versa depending on whether the system is deployed in the northern hemisphere or southern hemisphere, by having the aerial platform receive data from the radio antenna sub-system located at the first corner of the cell site only, and transmit data only to the radio sub-system of the second corner of the cell site (Jalali’780 ¶ [0009]).

Regarding claim 6, Jalali’779 discloses all the subject matter of the claimed invention with the exception of wherein the drone radio sub-system is further configured to to hand off to a different cell site based on a current position location and the candidate cell site association table. Jalali’780 from the same or similar fields of endeavor discloses wherein the drone radio sub-system is further configured to hand off to a different cell site based on a current position location and the candidate cell site association table (¶ [0078]: FIG. 9 illustrates a schematic block diagram of an aerial platform handoff from a first cell site 110-1 having associated coverage area 160-1 to a second cell site 110-2 having associated coverage area 160-2. The aerial platform radio sub-system may measure beacon signals received from neighboring cell sites 110-1 and 110-2. Once the aerial platform radio sub-system finds a beacon signal that is within a certain threshold of the beacon of the cell site it is communicating with, it may send a handoff request within a message 232-1 to the southern cell site radio sub-system 112s-1). In this case, aerial platform radio sub-system implicitly identifies it is moving one cell to the other as finding a beacon signal that is within a certain threshold of the beacon of the cell site it is communicating with. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., identifying, by drone radio sub-system, real time position and orientation coordinates of drone and steering beam toward at the desired location on the ground based on the real time position and orientation coordinates by calibrating drone antenna sub-system, of Jalali’779 by storing candidate cell site information along with respective coverage area in associated with measure received SINR on the downlink and uplink data rates or beacon/pilot signals to establish communication at the time of handover if the strength of candidate signal is not within a threshold of Jalali’780. The motivation would have been to ensure all wireless radio transmissions between an aerial platform and cell site equipment are in one direction, north to south, or vice versa depending on whether the system is deployed in the northern hemisphere or southern hemisphere, by having the aerial platform receive data from the radio antenna sub-system located at the first corner of the cell site only, and transmit data only to the radio sub-system of the second corner of the cell site (Jalali’780 ¶ [0009]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jalali (US 2015/0236779, hereinafter Jalali’779) in view of Martirosyan et al. (US 2018/0046187).

Regarding claim 9, Jalali’779 discloses all the subject matter of the claimed invention with the exception of wherein the drone radio sub-system communicates using an Institute of Electrical and Electronics Engineers (IEEE) 802.11-compliant protocol. Martirosyan from the same or similar fields of endeavor discloses wherein the drone radio sub-system communicates using an Institute of Electrical and Electronics Engineers (IEEE) 802.11-compliant protocol (¶ [0029]: Other known positioning techniques include those based on signal triangulation, for example angle of arrival (AoA) in which angles of arriving signals are determined and through applied geometry a position determined. Current Wi-Fi standards, such as 802.11ac, allow for RF signal beamforming (i.e. directional signal transmission using phased-shifted antenna arrays) from transmitting Wi-Fi routers). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., identifying, by drone radio sub-system, real time position and orientation coordinates of drone and steering beam toward at the desired location on the ground based on the real time position and orientation coordinates by calibrating drone antenna sub-system, of Jalali’779 by using IEEE 802.11ac for UAV and Wi-Fi routers of Martirosyan. The motivation would have been to allow for RF signal beamforming (i.e. directional signal transmission using phased-shifted antenna arrays) from transmitting Wi-Fi routers (Martirosyan ¶ [0029]).

Regarding claim 10, Jalali’779 discloses all the subject matter of the claimed invention with the exception of wherein the IEEE 802.11-compliant protocol is further compliant with an IEEE 802.11ac standard. Martirosyan from the same or similar fields of endeavor discloses wherein the IEEE 802.11-compliant protocol is further compliant with an IEEE 802.11ac standard (¶ [0029]: Other known positioning techniques include those based on signal triangulation, for example angle of arrival (AoA) in which angles of arriving signals are determined and through applied geometry a position determined. Current Wi-Fi standards, such as 802.11ac, allow for RF signal beamforming (i.e. directional signal transmission using phased-shifted antenna arrays) from transmitting Wi-Fi routers). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., identifying, by drone radio sub-system, real time position and orientation coordinates of drone and steering beam toward at the desired location on the ground based on the real time position and orientation coordinates by calibrating drone antenna sub-system, of Jalali’779 by using IEEE 802.11ac for UAV and Wi-Fi routers of Martirosyan. The motivation would have been to allow for RF signal beamforming (i.e. directional signal transmission using phased-shifted antenna arrays) from transmitting Wi-Fi routers (Martirosyan ¶ [0029]).

Claims 12, 13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jalali (US 2015/0236779, hereinafter Jalali’779) in view of Jalali et al. (US 2016/0134358, hereinafter Jalali’358).

Regarding claim 12, Jalali’779 discloses all the subject matter of the claimed invention with the exception of wherein the drone radio sub-system communicates using a frequency band associated with an unlicensed shared Industrial Scientific and Medical (ISM) band. Jalali’358 from the same or similar fields of endeavor discloses wherein the drone radio sub-system communicates using a frequency band associated with an unlicensed shared Industrial Scientific and Medical (ISM) band (¶ [0030]: a modified version of IEEE 802.11 air interface protocol, also known generically as Wireless Local Area Network (WLAN) and/or the trademarked name " Wi-Fi", is used by the UAV 110 and ground terminal radio sub-systems 124 as the communications protocol … The IEEE 802.11 specification uses Carrier Sense Multiple Access/Collision Avoidance (CSMA/CA) protocol as a way to prevent user terminals from interfering with one another when they transmit data over the wireless medium). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., identifying, by drone radio sub-system, real time position and orientation coordinates of drone and steering beam toward at the desired location on the ground based on the real time position and orientation coordinates by calibrating drone antenna sub-system, of Jalali’779 by using IEEE 802.11 air interface protocol, also known generically as Wireless Local Area Network (WLAN) and/or the trademarked name " Wi-Fi",  for UAV and ground terminal radio sub-systems as the communications protocol of Jalali’358. The motivation would have been to prevent user terminals from interfering with one another when they transmit data over the wireless medium (Jalali’358 ¶ [0030]).

Regarding claim 13, Jalali’779 discloses 
a method for receiving band access at a drone, comprising: storing (¶ [0050]: memory sub-system 312-j contains program code and configuration, and system parameter information that are accessed by the processor 318-j) a plurality of position location data associated with a network of cell sites (Fig. 5A, 5B GTs in different cells; ¶ [0068]: The drone radio sub-system serves GTs in the coverage area of the N active beams during a number of high data rate time slots; ¶ [0079]: Once GT radio sub-system has determined the best drone to communicate with per above procedure, it then sends a registration message to the drone radio sub-system as mentioned previously. Registration message includes the GT position coordinates, as well as other pertinent information; ¶ [0086]: During data transmission to a GT, drone radio sub-system measures the drones orientation with respect to the GT using accelerometer/gyroscope readings and adjusts the antenna element coefficients based on calibrated coefficients and the drone's position and orientation, as well as the position coordinates of the GT that was used for calibration; ¶ [0092]: radio sub-system knows the location of the GT that it is trying to serve);
steering a beam formed by the drone toward a specific cell site of the network of cell sites (¶ [0068]: For instance, in case of N=1 of FIG. 5A, and M=10, drone radio sub-system 112 turns on beam 150-1, hexagonal area shown in solid line. Drone 110 send data stream 124 to GTs 120-1, 120-2 and 120-3 during a number of high data rate time slots on the downlink (drone to GT direction). GTs 120-1, 120-2 and 120-3 send data streams 224-1, 224-2 and 224-3 to drone 110 during a number of high data rate time slots on the uplink (GT to drone direction) as will be described in more detail in later parts of the disclosure. Next, as shown in FIG. 5B, drone radio sub-system 112 then turns off beam 150-1, hexagonal area shown in dotted line, and turns beam 150-9 on and transmits/receives data to/from GTs 120-4, 120-5) based at least on a drone position coordinate (¶ [0082]: during the subsequent data transmission phase, the drone radio sub-system should make appropriate adjustments to the coefficients 117-rj by taking into account the real time position and orientation coordinates of the drone from gyroscope/accelerometer readings. During the calibration process, drone radio sub-system measures the drone's orientation with respect to the GT using accelerometer/gyroscope readings and records the drone's position and orientation coordinates at the end of the calibration process to be used as drone's reference position/orientation for sub-sequent coefficient adjustments), and a specific position coordinate of the specific cell site as reflected in the data (Fig. 5A, 5B GTs in different cells; ¶ [0068]: The drone radio sub-system serves GTs in the coverage area of the N active beams during a number of high data rate time slots; ¶ [0079]: Once GT radio sub-system has determined the best drone to communicate with per above procedure, it then sends a registration message to the drone radio sub-system as mentioned previously. Registration message includes the GT position coordinates, as well as other pertinent information; ¶ [0086]: During data transmission to a GT, drone radio sub-system measures the drones orientation with respect to the GT using accelerometer/gyroscope readings and adjusts the antenna element coefficients based on calibrated coefficients and the drone's position and orientation, as well as the position coordinates of the GT that was used for calibration; ¶ [0092]: radio sub-system knows the location of the GT that it is trying to serve), the steered beam characterized by at least a frequency (¶ [0066]: Each ground terminal would receive/transmit data from/to the drone on a certain frequency channel and time slots, i.e. an FDM (Frequency Division Duplex) or TDM (Time Division Duplex) manner);
measuring a downlink signal quality measurement on a received signal from the specific cell site; and receiving an uplink signal quality measurements from the specific cell site (¶ [0074]: The GT radio sub-system sends to the drone radio sub-system a Downlink Data Rate Index (DDRI) value which is the index of the highest data rate that the GT radio sub-system can decode with high probability on the downlink for the measured downlink SINR. The drone radio sub-system similarly makes measurement of SINR received on the uplink from GT and sends an Uplink Data Rate Index (UDRI), which is the index of the highest decodable data rate on the uplink for the measured SINR, to each GT on the DCSTS or piggybacked on a data packet on the DDDTS; Fig. 5A, 5B).
Jalali’779 discloses all the subject matter of the claimed invention with the exception of at least a frequency within an unlicensed frequency band. Jalali’358 from the same or similar fields of endeavor discloses at least a frequency within an unlicensed frequency band (¶ [0030]: a modified version of IEEE 802.11 air interface protocol, also known generically as Wireless Local Area Network (WLAN) and/or the trademarked name " Wi-Fi", is used by the UAV 110 and ground terminal radio sub-systems 124 as the communications protocol … The IEEE 802.11 specification uses Carrier Sense Multiple Access/Collision Avoidance (CSMA/CA) protocol as a way to prevent user terminals from interfering with one another when they transmit data over the wireless medium). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., identifying, by drone radio sub-system, real time position and orientation coordinates of drone and steering beam toward at the desired location on the ground based on the real time position and orientation coordinates by calibrating drone antenna sub-system, of Jalali’779 by using IEEE 802.11 air interface protocol, also known generically as Wireless Local Area Network (WLAN) and/or the trademarked name " Wi-Fi",  for UAV and ground terminal radio sub-systems as the communications protocol of Jalali’358. The motivation would have been to prevent user terminals from interfering with one another when they transmit data over the wireless medium (Jalali’358 ¶ [0030]).

Regarding claim 15, Jalali’779 discloses
wherein the steering comprises electrically forming the beam (¶ [0062]: Nevertheless, as the drone rolls, the beam that is pointed to a certain area on the ground will move which may result in lack of coverage or poor coverage in that area. Therefore, the beam needs to be steered back to the original area which can be done either mechanically or electronically because the area is still visible from the antenna fixture on that side of the drone. Electronic beam steering can repoint the beam faster than the mechanical approach with less loss of data rate during the repointing) from a patch array of antenna elements on the drone (Fig. 3, ¶ [0060]: Antenna fixture 114 of FIG. 3 has a central antenna aperture 116-1 which is designed to cover areas that are at higher elevation angles with respect to the drone, i.e. locations close to the drone. Antenna apertures 116-j, j=2, . . . , 7 in FIG. 3, are placed at an angle relative to the central aperture 116-1 in a way to better cover areas that are at low elevation angles and farther from the drone; ¶ 93: In the above description of the drone antenna sub-systems, and the GT antenna sub-system, we mainly referred to electronic beam forming using the different antenna elements of the antenna aperture. The individual antenna elements may be made of a variety of technologies such as patch).

Regarding claim 18, Jalali’779 discloses 
wherein the drone antenna sub-system is configured to generate the directional radio frequency beam (¶ [0053]: The GT antenna sub-system may have high antenna gain to maximize data rate/capacity between the drone and GTs, which means the antenna will be highly directional) within ... frequency band (¶ [0066]: Each ground terminal would receive/transmit data from/to the drone on a certain frequency channel and time slots, i.e. an FDM (Frequency Division Duplex) or TDM (Time Division Duplex) manner).
Jalali’779 discloses all the subject matter of the claimed invention with the exception of an unlicensed frequency band. Jalali’358 from the same or similar fields of endeavor discloses an unlicensed frequency band (¶ [0030]: a modified version of IEEE 802.11 air interface protocol, also known generically as Wireless Local Area Network (WLAN) and/or the trademarked name " Wi-Fi", is used by the UAV 110 and ground terminal radio sub-systems 124 as the communications protocol … The IEEE 802.11 specification uses Carrier Sense Multiple Access/Collision Avoidance (CSMA/CA) protocol as a way to prevent user terminals from interfering with one another when they transmit data over the wireless medium). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming, by GT radio sub-system, directional beam to drone via FDM in a respective cell, receiving directional beam from the drone, measuring measured signal quality to the drone, of Jalali’779 by using IEEE 802.11 air interface protocol, also known generically as Wireless Local Area Network (WLAN) and/or the trademarked name " Wi-Fi",  for UAV and ground terminal radio sub-systems as the communications protocol of Jalali’358. The motivation would have been to prevent user terminals from interfering with one another when they transmit data over the wireless medium (Jalali’358 ¶ [0030]).

Regarding claim 19, Jalali’779 discloses 
wherein the one or more received signals from the specific cell site is/are received (¶ [0068]: For instance, in case of N=1 of FIG. 5A, and M=10, drone radio sub-system 112 turns on beam 150-1, hexagonal area shown in solid line. Drone 110 send data stream 124 to GTs 120-1, 120-2 and 120-3 during a number of high data rate time slots on the downlink (drone to GT direction). GTs 120-1, 120-2 and 120-3 send data streams 224-1, 224-2 and 224-3 to drone 110 during a number of high data rate time slots on the uplink (GT to drone direction)) within the frequency band (¶ 66: Each ground terminal would receive/transmit data from/to the drone on a certain frequency channel and time slots, i.e. an FDM (Frequency Division Duplex) or TDM (Time Division Duplex) manner).
Jalali’779 discloses all the subject matter of the claimed invention with the exception of the unlicensed frequency band. Jalali’358 from the same or similar fields of endeavor discloses the unlicensed frequency band (¶ [0030]: a modified version of IEEE 802.11 air interface protocol, also known generically as Wireless Local Area Network (WLAN) and/or the trademarked name " Wi-Fi", is used by the UAV 110 and ground terminal radio sub-systems 124 as the communications protocol … The IEEE 802.11 specification uses Carrier Sense Multiple Access/Collision Avoidance (CSMA/CA) protocol as a way to prevent user terminals from interfering with one another when they transmit data over the wireless medium). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming, by GT radio sub-system, directional beam to drone via FDM in a respective cell, receiving directional beam from the drone, measuring measured signal quality to the drone, of Jalali’779 by using IEEE 802.11 air interface protocol, also known generically as Wireless Local Area Network (WLAN) and/or the trademarked name " Wi-Fi",  for UAV and ground terminal radio sub-systems as the communications protocol of Jalali’358. The motivation would have been to prevent user terminals from interfering with one another when they transmit data over the wireless medium (Jalali’358 ¶ [0030]).

Regarding claim 20, Jalali’779 discloses 
wherein one or more received signals from the specific (¶ [0068]: For instance, in case of N=1 of FIG. 5A, and M=10, drone radio sub-system 112 turns on beam 150-1, hexagonal area shown in solid line. Drone 110 send data stream 124 to GTs 120-1, 120-2 and 120-3 during a number of high data rate time slots on the downlink (drone to GT direction). GTs 120-1, 120-2 and 120-3 send data streams 224-1, 224-2 and 224-3 to drone 110 during a number of high data rate time slots on the uplink (GT to drone direction)) cell site is/are multiplexed in at least one of time and frequency within the frequency band (¶ [0066]: Each ground terminal would receive/transmit data from/to the drone on a certain frequency channel and time slots, i.e. an FDM (Frequency Division Duplex) or TDM (Time Division Duplex) manner).
Jalali’779 discloses all the subject matter of the claimed invention with the exception of the unlicensed frequency band. Jalali’358 from the same or similar fields of endeavor discloses the unlicensed frequency band (¶ [0030]: a modified version of IEEE 802.11 air interface protocol, also known generically as Wireless Local Area Network (WLAN) and/or the trademarked name " Wi-Fi", is used by the UAV 110 and ground terminal radio sub-systems 124 as the communications protocol … The IEEE 802.11 specification uses Carrier Sense Multiple Access/Collision Avoidance (CSMA/CA) protocol as a way to prevent user terminals from interfering with one another when they transmit data over the wireless medium). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming, by GT radio sub-system, directional beam to drone via FDM in a respective cell, receiving directional beam from the drone, measuring measured signal quality to the drone, of Jalali’779 by using IEEE 802.11 air interface protocol, also known generically as Wireless Local Area Network (WLAN) and/or the trademarked name " Wi-Fi",  for UAV and ground terminal radio sub-systems as the communications protocol of Jalali’358. The motivation would have been to prevent user terminals from interfering with one another when they transmit data over the wireless medium (Jalali’358 ¶ [0030]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali (US 2015/0236779, hereinafter Jalali’779) in view of Jalali et al. (US 2016/0134358, hereinafter Jalali’358) as applied to claim 13, and further in view of Mack et al. (US 2017/0301987, hereinafter Mack).

Regarding claim 14, Jalali’779 discloses
wherein the steering (¶ [0062]: Nevertheless, as the drone rolls, the beam that is pointed to a certain area on the ground will move which may result in lack of coverage or poor coverage in that area. Therefore, the beam needs to be steered back to the original area which can be done either mechanically or electronically because the area is still visible from the antenna fixture on that side of the drone; ¶ [0083]: If the drone antenna sub-system steers its beam mechanically then drone antenna sub-system can mechanically move its beam in steps, make SINR measurements for each step to find the best antenna mechanical position).
Jalali’779 in view of Jalali’358 discloses all the subject matter of the claimed invention with the exception of wherein the steering comprises mechanically rotating an antenna aperture of the drone about a fixed axis. Mack from the same or similar fields of endeavor discloses wherein the steering comprises mechanically rotating an antenna aperture of the drone about a fixed axis (¶ [0025]: The first aerial vehicle 104 can include one or more mechanically steered antenna systems 108 to facilitate communication between the first aerial vehicle 104 and the GCS 102; Fig. 3, ¶ [0043]: When transmitting a signal, the communication system 308 can rotate the rotary shaft 304 to point the antenna member 302 toward a known target receiver (e.g., a GCS or another aircraft)). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., steering, drone antenna sub-system, beam mechanically, of Jalali’779 in view of Jalali’358 by rotating antenna from center of the antenna of Mack. The motivation would have been to improve UAV communications. (Mack ¶ [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466